On Motion to Dismiss.
The opinion of the Court was delivered by
McEnery, J.
Plaintiff has filed a motion to dismiss the appeal on the ground that the sureties on the injunction bond have not been made parties to the appeal.
The case was taken up, evidenced, adduced and arguments made.
The sureties were properly'before the court.
The following agreement was entered into by counsel, as appears by the minutes of the court:
“Judgment to be rendered in Chambers by consent and appealed therefrom, as in open court-”
In pursuance of this agreement defendants applied for and obtained an order of appeal. On the order thus granted the following acknowledgment and waiver of citation of appeal was made: “ Service of citation in above acknowledged and all copies waived ” — and signed by the attorney for plaintiff and appellees.
The formal agreement entered upon' the minutes of the court and the legal waiver of citation by the attorney for plaintiff rendered the, service of citation upon the sureties unnecessary.
The motion to dismiss the appeal is, therefore, overruled.